EXHIBIT 10.3

 

[g131951kii001.jpg]

 

QUANEX CORPORATION

 

DIRECTOR STOCK OPTION AGREEMENT

 

<<Full Name>>
Grantee

 

Date of Grant:

 

<<                         >>

 

 

 

Total Number of Shares Relating to the Options Granted:

 

<<                         >>

 

 

 

Exercise Price per Share
(the Exercise Price per Share is equal to the last per share sales price of the
common stock of Quanex Corporation for the Date of Grant and, if the stock was
not traded on the Date of Grant, the first trading day immediately preceding the
Date of Grant, as reported in the New York Stock Exchange Composite
Transactions)

 

<<$                       >>

 

 

 

Expiration Date:

 

<<                         >>

 

 

 

General Vesting Schedule:

 

[100% exercisable on Date of Grant.]

 

[3 years, with vesting in installments of 33 1/3% on the anniversary date of the
Date of Grant in each of the years                  ,                   and
                 .]

[100% exercisable on the [first][second][third] anniversary date of the Date of
Grant. 0% exercisable prior to the [first][second][third] anniversary of the
Date of Grant.]

 

GRANT OF OPTION

 


1.                                      GRANT OF OPTION. QUANEX CORPORATION, A
DELAWARE CORPORATION (THE “COMPANY”), PURSUANT TO THE QUANEX CORPORATION 2006
OMNIBUS INCENTIVE PLAN (THE “PLAN”), HEREBY GRANTS TO YOU, THE ABOVE-NAMED
GRANTEE, EFFECTIVE AS OF THE DATE OF GRANT SET FORTH ABOVE, A NONQUALIFIED STOCK
OPTION TO PURCHASE THE TOTAL NUMBER OF SHARES SET FORTH ABOVE OF THE COMPANY’S
COMMON STOCK, $0.50 PAR VALUE PER SHARE, AT THE EXERCISE PRICE SET FORTH ABOVE
FOR EACH SHARE SUBJECT TO THIS OPTION, SUBJECT TO ADJUSTMENT AS PROVIDED IN THE
PLAN. THE OPTION IS EXERCISABLE IN INSTALLMENTS IN ACCORDANCE WITH THE VESTING
SCHEDULE SET FORTH ABOVE WITH THE EXERCISE PRICE PAYABLE AT THE TIME OF
EXERCISE. TO THE EXTENT NOT EXERCISED, INSTALLMENTS SHALL BE CUMULATIVE AND MAY
BE EXERCISED IN WHOLE OR IN PART UNTIL THE OPTION TERMINATES. THE OPTION MAY NOT
BE EXERCISED AFTER THE EXPIRATION DATE, OR THE APPLICABLE DATE FOLLOWING YOUR
TERMINATION OF MEMBERSHIP ON THE BOARD OF DIRECTORS OF THE COMPANY SPECIFIED IN
THIS STOCK OPTION AGREEMENT (THIS “AGREEMENT”).

 

Director

[Cliff Vesting]—[Graded Vesting]—[Immediate Vesting]

 

--------------------------------------------------------------------------------


 


2.                                      TERMINATION OF MEMBERSHIP/CHANGE IN
CONTROL. THE FOLLOWING PROVISIONS WILL APPLY IN THE EVENT YOU CEASE TO BE A
MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”), OR “A CHANGE IN
THE OWNERSHIP OR EFFECTIVE CONTROL OF THE CORPORATION” OR A “CHANGE IN THE
OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF THE CORPORATION” (“CHANGE IN
CONTROL”) OCCURS BEFORE THE EXPIRATION DATE SET FORTH IN THE AGREEMENT:


 


2.1           TERMINATION GENERALLY. IF YOU CEASE TO BE A MEMBER OF THE BOARD
BEFORE THE EXPIRATION DATE FOR ANY REASON OTHER THAN ONE OF THE REASONS
DESCRIBED IN SECTIONS 2.2 THROUGH 2.4 BELOW, ALL OF YOUR RIGHTS IN THE OPTION
SHALL TERMINATE AND BECOME NULL AND VOID ON THE EARLIER OF THE EXPIRATION DATE
OR 90 DAYS AFTER THE DATE YOUR MEMBERSHIP ON THE BOARD TERMINATES. EXCEPT AS
SPECIFIED IN SECTIONS 2.2 THROUGH 2.4 BELOW, THE OPTION SHALL NOT CONTINUE TO
VEST IN THE EVENT YOU CEASE TO BE A MEMBER OF THE BOARD FOR ANY REASON.


 


2.2           CHANGE IN CONTROL. IF A CHANGE IN CONTROL OCCURS ON OR BEFORE THE
EXPIRATION DATE, THEN YOUR RIGHTS UNDER THE OPTION THAT HAVE NOT THEN VESTED
SHALL VEST ON THE EFFECTIVE DATE OF THE CHANGE IN CONTROL. ALL RIGHTS IN THE
OPTION SHALL TERMINATE AND BECOME NULL AND VOID ON THE EARLIER OF THE EXPIRATION
DATE OR THREE YEARS AFTER THE DATE OF THE CHANGE IN CONTROL.


 


2.3           RETIREMENT OR DISABILITY. IF YOU CEASE TO BE A MEMBER OF THE BOARD
DUE TO YOUR RETIREMENT OR DISABILITY, THEN YOUR OPTION SHALL CONTINUE TO VEST
AFTER SUCH TERMINATION OF EMPLOYMENT UNTIL THE EARLIER OF THE EXPIRATION DATE OR
THREE (3) YEARS AFTER THE DATE YOU CEASE TO BE A MEMBER OF THE BOARD AS A RESULT
OF RETIREMENT OR A DISABILITY. FOR PURPOSES OF THIS SECTION 2.3, THE TERM
“RETIREMENT” MEANS YOUR VOLUNTARY CESSATION OF YOUR MEMBERSHIP AS A DIRECTOR
WITH THE COMPANY ON OR AFTER THE LATER OF (A) THE DATE ON WHICH YOU ATTAIN AGE
70 OR (B) THE DATE YOUR TERM AS A DIRECTOR EXPIRES IF YOU ATTAIN AGE 70 DURING
SUCH TERM; PROVIDED, THAT THAT WITH RESPECT TO ANY PERSON WHO WAS A DIRECTOR ON
NOVEMBER 1, 1996, THE REFERENCE TO “70 YEARS” SHALL BE CHANGED TO “72 YEARS.”


 


2.4           DEATH. IF YOU CEASE TO BE A MEMBER OF THE BOARD DUE TO YOUR DEATH,
THEN YOUR OPTION SHALL CONTINUE TO VEST AFTER SUCH TERMINATION OF EMPLOYMENT
UNTIL THE EARLIER OF THE EXPIRATION DATE OR THREE YEARS AFTER THE DATE OF YOUR
DEATH. AFTER YOUR DEATH, YOUR EXECUTORS, ADMINISTRATORS OR ANY PERSON OR PERSONS
TO WHOM YOUR OPTION MAY BE TRANSFERRED BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION, SHALL HAVE THE RIGHT, AT ANY TIME PRIOR TO THE TERMINATION OF THE
OPTION TO EXERCISE THE OPTION.


 


3.                                      CASHLESS EXERCISE. CASHLESS EXERCISE, IN
ACCORDANCE WITH THE TERMS OF THE PLAN, SHALL BE AVAILABLE TO YOU FOR THE SHARES
SUBJECT TO THE OPTION.


 


4.                                      NONTRANSFERABILITY. EXCEPT AS SPECIFIED
IN THIS AGREEMENT, THE OPTION AND THE AGREEMENT ARE NOT TRANSFERABLE OR
ASSIGNABLE BY YOU OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION,
AND SHALL BE EXERCISABLE DURING YOUR LIFETIME ONLY BY YOU. YOU MAY TRANSFER THIS
OPTION TO A MEMBER OR MEMBERS OF YOUR IMMEDIATE FAMILY, A TRUST UNDER WHICH YOUR
IMMEDIATE FAMILY MEMBERS ARE THE ONLY BENEFICIARIES AND A PARTNERSHIP OF WHICH
YOUR IMMEDIATE FAMILY MEMBERS ARE THE ONLY PARTNERS. FOR THIS PURPOSE,
“IMMEDIATE FAMILY” MEANS YOUR SPOUSE, CHILDREN, STEPCHILDREN, GRANDCHILDREN,
PARENTS, GRANDPARENTS, SIBLINGS (INCLUDING HALF BROTHERS AND SISTERS), AND
INDIVIDUALS WHO ARE FAMILY MEMBERS BY ADOPTION. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, SUCH A TRANSFEREE OF THE OPTION GRANTED UNDER THIS
AGREEMENT MAY EXERCISE THE OPTION DURING YOUR LIFETIME. NONE OF THE COMPANY, ITS
EMPLOYEES OR DIRECTORS MAKES ANY REPRESENTATIONS OR GUARANTEES CONCERNING THE
TAX CONSEQUENCES ASSOCIATED WITH THE INCLUSION OF THIS PROVISION IN THIS
AGREEMENT, YOUR TRANSFER OF THE OPTION GRANTED UNDER THIS AGREEMENT OR THE
TRANSFEREE’S EXERCISE OF THE OPTION. IT IS YOUR SOLE RESPONSIBILITY TO SEEK
ADVICE FROM YOUR OWN TAX ADVISORS CONCERNING THOSE TAX CONSEQUENCES. YOU ARE
ENTITLED TO RELY UPON ONLY THE TAX ADVICE OF HIS OWN TAX ADVISORS.

 

2

--------------------------------------------------------------------------------


 


5.                                      CAPITAL ADJUSTMENTS AND REORGANIZATIONS.
THE EXISTENCE OF THE OPTION SHALL NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF
THE COMPANY OR ANY COMPANY THE STOCK OF WHICH IS ISSUED PURSUANT TO THE
AGREEMENT TO MAKE OR AUTHORIZE ANY ADJUSTMENT, RECAPITALIZATION, REORGANIZATION
OR OTHER CHANGE IN ITS CAPITAL STRUCTURE OR ITS BUSINESS, ENGAGE IN ANY MERGER
OR CONSOLIDATION, ISSUE ANY DEBT OR EQUITY SECURITIES, DISSOLVE OR LIQUIDATE, OR
SELL, LEASE, EXCHANGE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF ITS ASSETS OR
BUSINESS, OR ENGAGE IN ANY OTHER CORPORATE ACT OR PROCEEDING.

 


6.                                      NO RIGHTS AS A STOCKHOLDER. YOU SHALL
NOT HAVE ANY RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES
COVERED BY THE OPTION UNTIL THE DATE OF THE ISSUANCE OF SUCH SHARES FOLLOWING
EXERCISE OF THE OPTION PURSUANT TO THIS AGREEMENT AND PAYMENT FOR THE SHARES.


 


7.                                      SECURITIES ACT LEGEND. IF YOU ARE AN
OFFICER OR AFFILIATE OF THE COMPANY UNDER THE SECURITIES ACT OF 1933, YOU
CONSENT TO THE PLACING ON ANY CERTIFICATE FOR THE SHARES OF AN APPROPRIATE
LEGEND RESTRICTING RESALE OR OTHER TRANSFER OF THE SHARES EXCEPT IN ACCORDANCE
WITH SUCH ACT AND ALL APPLICABLE RULES THEREUNDER.


 


8.                                      LIMIT OF LIABILITY. UNDER NO
CIRCUMSTANCES WILL THE COMPANY BE LIABLE FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR SPECIAL DAMAGES (INCLUDING LOST PROFITS) OF ANY FORM INCURRED
BY ANY PERSON, WHETHER OR NOT FORESEEABLE AND REGARDLESS OF THE FORM OF THE ACT
IN WHICH SUCH A CLAIM MAY BE BROUGHT, WITH RESPECT TO THE PLAN.


 


9.                                      REGISTRATION. THE SHARES THAT MAY BE
ISSUED UNDER THE PLAN ARE REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION
UNDER A REGISTRATION STATEMENT ON FORM S-8.


 


10.                               SALE OF SECURITIES. THE SHARES THAT MAY BE
ISSUED UNDER THIS AGREEMENT MAY NOT BE SOLD OR OTHERWISE DISPOSED OF IN ANY
MANNER THAT WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE
SECURITIES LAWS. YOU ALSO AGREE THAT (A) THE COMPANY MAY REFUSE TO CAUSE THE
TRANSFER OF THE SHARES TO BE REGISTERED ON THE STOCK REGISTER OF THE COMPANY IF
SUCH PROPOSED TRANSFER WOULD IN THE OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY CONSTITUTE A VIOLATION OF ANY APPLICABLE FEDERAL OR STATE SECURITIES LAW
AND (B) THE COMPANY MAY GIVE RELATED INSTRUCTIONS TO THE TRANSFER AGENT, IF ANY,
TO STOP REGISTRATION OF THE TRANSFER OF THE SHARES.


 


11.                               MISCELLANEOUS. THE AGREEMENT AND THE OPTION
ARE AWARDED PURSUANT TO AND IS SUBJECT TO ALL OF THE PROVISIONS OF THE PLAN,
WHICH ARE INCORPORATED BY REFERENCE HEREIN, INCLUDING ALL AMENDMENTS TO THE
PLAN, IF ANY. IN THE EVENT OF A CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN
PROVISIONS, THE PLAN PROVISIONS WILL CONTROL. CAPITALIZED TERMS THAT ARE NOT
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE PLAN OR
THIS AGREEMENT.

 

By your acceptance of the option, you agree that the option is granted under,
governed by and subject to the terms of the Plan and this Agreement.

 

 

QUANEX CORPORATION

 

 

 

 

 

 

 

 

Raymond Jean – Chief Executive Officer

 

3

--------------------------------------------------------------------------------